
	

116 S572 IS: Additional Supplemental Appropriations for Disaster Relief, 2019
U.S. Senate
2019-02-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		116th CONGRESS1st Session
		S. 572
		IN THE SENATE OF THE UNITED STATES
		
			February 26, 2019
			Mr. Perdue (for himself, Mr. Jones, Mr. Isakson, Mr. Rubio, Mr. Scott of Florida, Mr. Tillis, Mr. Sullivan, and Mr. Scott of South Carolina) introduced the following bill; which was read twice and referred to the Committee on Appropriations
		
		A BILL
		To provide for additional supplemental appropriations for disaster relief.
	
	
		1.Short title; table of contents
			(a)Short title
 This Act may be cited as the Additional Supplemental Appropriations for Disaster Relief, 2019.
 (b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents.Sec. 2. Statement of appropriations. TITLE I—DEPARTMENT OF AGRICULTURE TITLE II—DEPARTMENT OF COMMERCE TITLE III—DEPARTMENT OF DEFENSETITLE IV—CORPS OF ENGINEERS—CIVIL TITLE V—DEPARTMENT OF HOMELAND SECURITYTITLE VI—DEPARTMENT OF THE INTERIOR TITLE VII—DEPARTMENT OF LABOR TITLE VIII—LEGISLATIVE BRANCH TITLE IX—DEPARTMENT OF DEFENSETITLE X—DEPARTMENT OF TRANSPORTATION TITLE XI—GENERAL PROVISIONS  2.Statement of appropriationsThe following sums in this Act are appropriated, out of any money in the Treasury not otherwise appropriated, for the fiscal year ending September 30, 2019.
		IDEPARTMENT OF AGRICULTURE
 The following sums in this title are appropriated, out of any money in the Treasury not otherwise appropriated, for the fiscal year ending September 30, 2019, and for other purposes, namely:
				Agricultural Programs
				Processing, Research and Marketing
 Office of the SecretaryFor an additional amount for the Office of the Secretary, $3,005,442,000, which shall remain available until December 31, 2020, for necessary expenses related to losses of crops (including milk and harvested adulterated wine grapes), trees, bushes, and vines, as a consequence of Hurricanes Michael or Florence, other hurricanes, typhoons, volcanic activity, or wildfires occurring in calendar year 2018 under such terms and conditions as determined by the Secretary of Agriculture (referred to in this title as the Secretary): Provided, That the Secretary may provide assistance for such losses in the form of block grants to eligible States and territories and such assistance may include compensation to producers, as determined by the Secretary, for past or future crop insurance premiums, forest restoration, and poultry and livestock losses: Provided further, That of the amounts provided under this heading, tree assistance payments may be made under section 1501(e) of the Agricultural Act of 2014 (7 U.S.C. 9081(e)) to eligible orchardists or nursery tree growers (as defined in such section) of pecan trees with a tree mortality rate that exceeds 7.5 percent (adjusted for normal mortality) and is less than 15 percent (adjusted for normal mortality), to be available until expended, for losses incurred during the period beginning January 1, 2018, and ending December 31, 2018: Provided further, That in the case of producers impacted by volcanic activity that resulted in the loss of crop land, or access to crop land, the Secretary shall consider all measures available, as appropriate, to bring replacement land into production: Provided further, That the total amount of payments received under this heading and applicable policies of crop insurance under the Federal Crop Insurance Act (7 U.S.C. 1501 et seq.) or the Noninsured Crop Disaster Assistance Program (NAP) under section 196 of the Federal Agriculture Improvement and Reform Act of 1996 (7 U.S.C. 7333) shall not exceed 90 percent of the loss as determined by the Secretary: Provided further, That the total amount of payments received under this heading for producers who did not obtain a policy or plan of insurance for an insurable commodity for the applicable crop year under the Federal Crop Insurance Act (7 U.S.C. 1501 et seq.) for the crop incurring the losses or did not file the required paperwork and pay the service fee by the applicable State filing deadline for a noninsurable commodity for the applicable crop year under NAP for the crop incurring the losses shall not exceed 70 percent of the loss as determined by the Secretary: Provided further, That producers receiving payments under this heading, as determined by the Secretary, shall be required to purchase crop insurance where crop insurance is available for the next two available crop years, excluding tree insurance policies, and producers receiving payments under this heading shall be required to purchase coverage under NAP where crop insurance is not available in the next two available crop years, as determined by the Secretary: Provided further, That, not later than 120 days after the end of fiscal year 2019, the Secretary shall submit a report to the Congress specifying the type, amount, and method of such assistance by State and territory: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.
				Farm Service Agency
 Emergency Forest Restoration ProgramFor an additional amount for the Emergency Forest Restoration Program, for necessary expenses related to the consequences of Hurricanes Michael and Florence and wildfires occurring in calendar year 2018, and other natural disasters, $480,000,000, to remain available until expended: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.
				Natural Resources Conservation Service
 Watershed and Flood Prevention OperationsFor an additional amount for Watershed and Flood Prevention Operations, for necessary expenses for the Emergency Watershed Protection Program related to the consequences of Hurricanes Michael and Florence and wildfires occurring in calendar year 2018, and other natural disasters, $125,000,000, to remain available until expended: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.
				Rural Development
 Rural Community Facilities Program AccountFor an additional amount for the cost of grants for rural community facilities programs as authorized by section 306 and described in section 381E(d)(1) of the Consolidated Farm and Rural Development Act, for necessary expenses related to the consequences of Hurricanes Michael and Florence and wildfires occurring in calendar year 2018, and other natural disasters, $150,000,000, to remain available until expended: Provided, That sections 381E–H and 381N of the Consolidated Farm and Rural Development Act are not applicable to the funds made available under this heading: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.
				GENERAL PROVISIONS—THIS TITLE
 101.In addition to amounts otherwise made available, out of the funds made available under section 18 of Food and Nutrition Act of 2008, $25,200,000 shall be available for the Secretary to provide a grant to the Commonwealth of the Northern Mariana Islands for disaster nutrition assistance in response to the Presidentially declared major disasters and emergencies: Provided, That funds made available to the Commonwealth of the Northern Mariana Islands under this section shall remain available for obligation by the Commonwealth until September 30, 2020: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.
 102.For purposes of administering title I of subdivision 1 of division B of the Bipartisan Budget Act of 2018 (Public Law 115–123), losses to agricultural producers resulting from hurricanes shall also include losses incurred from Tropical Storm Cindy and losses of peach and blueberry crops in calendar year 2017 due to extreme cold: Provided, That the amounts provided by this section are designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985: Provided further, That amounts repurposed under this heading that were previously designated by the Congress as an emergency requirement pursuant to the Balanced Budget and Emergency Deficit Control Act of 1985 are designated by the Congress as an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.
 103.(a)(1)Except as provided in paragraph (2), a person or legal entity is not eligible to receive a payment under the Market Facilitation Program established pursuant to the Commodity Credit Corporation Charter Act (15 U.S.C. 714 et seq.) if the average adjusted gross income of such person or legal entity is greater than $900,000.
 (2)Paragraph (1) shall not apply to a person or legal entity if at least 75 percent of the adjusted gross income of such person or legal entity is derived from farming, ranching, or forestry related activities.
 (b)A person or legal entity may not receive a payment under the Market Facilitation Program described in subsection (a)(1), directly or indirectly, of more than $125,000.
 (c)In this section, the term average adjusted gross income has the meaning given the term defined in section 760.1502 of title 7 Code of Federal Regulations (as in effect July 18, 2018).
 (d)The amount provided by this section is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.
 104.In addition to other amounts made available by section 309 of division A of the Additional Supplemental Appropriations for Disaster Relief Requirements Act, 2017 (Public Law 115–72; 131 Stat. 1229), there is appropriated to the Secretary, out of any moneys in the Treasury not otherwise appropriated, for the fiscal year ending September 30, 2019, $610,000,000 to provide a grant to the Commonwealth of Puerto Rico for disaster nutrition assistance in response to a major disaster or emergency designated by the President under the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.): Provided, That the funds made available to the Commonwealth of Puerto Rico under this section shall remain available for obligation by the Commonwealth until September 30, 2020, and shall be in addition to funds otherwise made available: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 901(b)(2)(A)(i)).
			IIDEPARTMENT OF COMMERCE
 The following sums in this title are appropriated, out of any money in the Treasury not otherwise appropriated, for the fiscal year ending September 30, 2019, and for other purposes, namely:
				Economic development administration
				ECONOMIC DEVELOPMENT ASSISTANCE PROGRAMS
 (including transfers of funds)Pursuant to section 703 of the Public Works and Economic Development Act (42 U.S.C. 3233), for an additional amount for Economic Development Assistance Programs for necessary expenses related to flood mitigation, disaster relief, long-term recovery, and restoration of infrastructure in areas that received a major disaster designation as a result of Hurricanes Florence, Michael, and Lane, Typhoons Yutu and Mangkhut, and of wildfires, volcanic eruptions, earthquakes, and other natural disasters occurring in calendar year 2018 under the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.), $600,000,000, to remain available until expended: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985: Provided further, That within the amount appropriated, up to 2 percent of funds may be transferred to the Salaries and Expenses account for administration and oversight activities: Provided further, That within the amount appropriated, $1,000,000 shall be transferred to the Office of Inspector General account for carrying out investigations and audits related to the funding provided under this heading.
				National oceanic and atmospheric administration
 OPERATIONS, RESEARCH, AND FACILITIESFor an additional amount for Operations, Research, and Facilities for necessary expenses related to the consequences of Hurricanes Florence and Michael, Typhoon Yutu, and of wildfires, $120,570,000, to remain available until September 30, 2020, as follows:
 (1)$3,000,000 for repair and replacement of observing assets, real property, and equipment; (2)$11,000,000 for marine debris assessment and removal;
 (3)$31,570,000 for mapping, charting, and geodesy services; (4)$25,000,000 to improve: (a) hurricane intensity forecasting, including through deployment of unmanned ocean observing platforms and enhanced data assimilation; (b) flood prediction, forecasting, and mitigation capabilities; and (c) wildfire prediction, detection, and forecasting; and
 (5)$50,000,000 for Title IX Fund grants as authorized under section 906(c) of division O of Public Law 114–113: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985: Provided further, That the National Oceanic and Atmospheric Administration shall submit a spending plan to the Committees on Appropriations of the House of Representatives and the Senate for funding provided under subsection (4) of this heading within 45 days after the date of enactment of this Act.PROCUREMENT, ACQUISITION AND CONSTRUCTIONFor an additional amount for Procurement, Acquisition and Construction, $25,000,000, to remain available until September 30, 2021, for improvements to operational and research weather supercomputing infrastructure and satellite ground services used for hurricane intensity and track prediction; flood prediction, forecasting, and mitigation; and wildfire prediction, detection, and forecasting: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985: Provided further, That the National Oceanic and Atmospheric Administration shall submit a spending plan to the Committees on Appropriations of the House of Representatives and the Senate within 45 days after the date of enactment of this Act.
 FISHERIES DISASTER ASSISTANCEFor an additional amount for Fisheries Disaster Assistance for necessary expenses associated with the mitigation of fishery disasters, $150,000,000, to remain available until expended: Provided, That funds shall be used for mitigating the effects of commercial fishery failures and fishery resource disasters declared by the Secretary of Commerce, including those declared by the Secretary to be a direct result of Hurricanes Florence and Michael and Typhoons Yutu and Mangkhut: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.
				DEPARTMENT OF JUSTICE
				United states marshals service
 SALARIES AND EXPENSESFor an additional amount for Salaries and Expenses for necessary expenses related to the consequences of Hurricanes Florence and Michael and Typhoon Yutu, $1,336,000: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.
				Federal prison system
 BUILDINGS AND FACILITIESFor an additional amount for Buildings and Facilities for necessary expenses related to the consequences of Hurricanes Florence and Michael and Typhoon Yutu, $28,400,000, to remain available until expended: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.
				RELATED AGENCIES
				Legal services corporation
 PAYMENT TO THE LEGAL SERVICES CORPORATIONFor an additional amount for Payment to the Legal Services Corporation to carry out the purposes of the Legal Services Corporation Act by providing for necessary expenses related to the consequences of Hurricanes Florence, Michael, and Lane, Typhoons Yutu and Mangkhut, and calendar year 2018 wildfires, volcanic eruptions, and earthquakes, $15,000,000: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985: Provided further, That none of the funds appropriated in this Act to the Legal Services Corporation shall be expended for any purpose prohibited or limited by, or contrary to any of the provisions of, sections 501, 502, 503, 504, 505, and 506 of Public Law 105–119, and all funds appropriated in this Act to the Legal Services Corporation shall be subject to the same terms and conditions set forth in such sections, except that all references in sections 502 and 503 to 1997 and 1998 shall be deemed to refer instead to 2018 and 2019, respectively, and except that sections 501 and 503 of Public Law 104–134 (referenced by Public Law 105–119) shall not apply to the amount made available under this heading: Provided further, That, for the purposes of this Act, the Legal Services Corporation shall be considered an agency of the United States Government.
				IIIDEPARTMENT OF DEFENSE
 The following sums in this title are appropriated, out of any money in the Treasury not otherwise appropriated, for the fiscal year ending September 30, 2019, and for other purposes, namely:
 Operation and maintenance, marine corpsFor an additional amount for Operation and Maintenance, Marine Corps, $200,000,000, for necessary expenses related to the consequences of Hurricanes Michael and Florence: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.
 Operation and maintenance, air forceFor an additional amount for Operation and Maintenance, Air Force, $400,000,000, for necessary expenses related to the consequences of Hurricanes Michael and Florence: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.
				IVCORPS OF ENGINEERS—CIVIL
 The following sums in this title are appropriated, out of any money in the Treasury not otherwise appropriated, for the fiscal year ending September 30, 2019, and for other purposes, namely:
				DEPARTMENT OF THE ARMY
 INVESTIGATIONSFor an additional amount for Investigations for necessary expenses related to the completion, or initiation and completion, of flood and storm damage reduction, including shore protection, studies which are currently authorized or which are authorized after the date of enactment of this Act, to reduce risk from future floods and hurricanes, at full Federal expense, $35,000,000, to remain available until expended, for high priority studies of projects in States and insular areas that were impacted by Hurricanes Florence and Michael, Typhoon Mangkhut, Super Typhoon Yutu, and Tropical Storm Gita: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985: Provided further, That the Assistant Secretary of the Army for Civil Works shall provide a monthly report directly to the Committees on Appropriations of the House and the Senate detailing the allocation and obligation of these funds, including new studies selected to be initiated using funds provided under this heading, beginning not later than 60 days after the date of enactment of this Act.
 CONSTRUCTIONFor an additional amount for Construction for necessary expenses, $740,000,000, to remain available until expended, to construct flood and storm damage reduction, including shore protection, projects which are currently authorized or which are authorized after the date of enactment of this Act, and flood and storm damage reduction, including shore protection, projects which have signed Chief’s Reports as of the date of enactment of this Act or which are studied using funds provided under the heading Investigations if the Secretary determines such projects to be technically feasible, economically justified, and environmentally acceptable, in States and insular areas that were impacted by Hurricanes Florence and Michael, Typhoon Mangkhut, Super Typhoon Yutu, and Tropical Storm Gita: Provided, That projects receiving funds provided under the first proviso in Title IV—Corps of Engineers—Civil—Department of the Army—Construction in Public Law 115–123 shall not be eligible for funding provided under this heading: Provided further, That for projects receiving funds provided under this heading, the provisions of section 902 of the Water Resources Act of 1986 shall not apply to these funds: Provided further, That the completion of ongoing construction projects receiving funds provided under this heading shall be at full Federal expense with respect to such funds: Provided further, That using funds provided under this heading, the non-Federal cash contribution for projects other than ongoing construction projects shall be financed in accordance with the provisions of section 103(k) of Public Law 99–662 over a period of 30 years from the date of completion of the project or separable element: Provided further, That up to $25,000,000 of the funds made available under this heading shall be used for continuing authorities projects to reduce the risk of flooding and storm damage: Provided further, That any projects using funds appropriated under this heading shall be initiated only after non-Federal interests have entered into binding agreements with the Secretary requiring, where applicable, the non-Federal interests to pay 100 percent of the operation, maintenance, repair, replacement, and rehabilitation costs of the project and to hold and save the United States free from damages due to the construction or operation and maintenance of the project, except for damages due to the fault or negligence of the United States or its contractors: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985: Provided further, That the Assistant Secretary of the Army for Civil Works shall provide a monthly report directly to the Committees on Appropriations of the House of Representatives and the Senate detailing the allocation and obligation of these funds, beginning not later than 60 days after the date of enactment of this Act.
 MISSISSIPPI RIVER AND TRIBUTARIESFor an additional amount for Mississippi River and Tributaries for necessary expenses to address emergency situations at Corps of Engineers projects and rehabilitate and repair damages to Corps of Engineers projects, caused by natural disasters, $225,000,000, to remain available until expended: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985: Provided further, That the Assistant Secretary of the Army for Civil Works shall provide a monthly report directly to the Committees on Appropriations of the House of Representatives and the Senate detailing the allocation and obligation of these funds, beginning not later than 60 days after the date of enactment of this Act.
 OPERATION AND MAINTENANCEFor an additional amount for Operation and Maintenance for necessary expenses to dredge Federal navigation projects in response to, and repair damages to Corps of Engineers Federal projects caused by, natural disasters, $245,000,000, to remain available until expended, of which such sums as are necessary to cover the Federal share of eligible operation and maintenance costs for coastal harbors and channels, and for inland harbors shall be derived from the Harbor Maintenance Trust Fund: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985: Provided further, That the Assistant Secretary of the Army for Civil Works shall provide a monthly report directly to the Committees on Appropriations of the House of Representatives and the Senate detailing the allocation and obligation of these funds, beginning not later than 60 days after the date of enactment of this Act.
				DEPARTMENT OF THE INTERIOR
				Central Utah Project
 CENTRAL UTAH PROJECT COMPLETION ACCOUNTFor an additional amount for Central Utah Project Completion Account, $350,000, to be deposited into the Utah Reclamation Mitigation and Conservation Account for use by the Utah Reclamation Mitigation and Conservation Commission, to remain available until expended, for expenses necessary in carrying out fire remediation activities related to wildfires in 2018: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.
				Bureau of Reclamation
 WATER AND RELATED RESOURCESFor an additional amount for Water and Related Resources, $15,500,000, to remain available until expended, for fire remediation and suppression emergency assistance related to wildfires in 2017 and 2018: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.
				VDEPARTMENT OF HOMELAND SECURITY
 The following sums in this title are appropriated, out of any money in the Treasury not otherwise appropriated, for the fiscal year ending September 30, 2019, and for other purposes, namely:
				SECURITY, ENFORCEMENT, AND INVESTIGATIONS
				Coast guard
 OPERATIONS AND SUPPORTFor an additional amount for Operations and Support for necessary expenses related to the consequences of Hurricanes Michael, Florence, and Lane, Tropical Storm Gordon, and Typhoon Mangkhut, $46,977,000, to remain available until September 30, 2020: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.
 PROCUREMENT, CONSTRUCTION, AND IMPROVEMENTSFor an additional amount for Procurement, Construction, and Improvements for necessary expenses related to the consequences of Hurricanes Michael, Florence, and Lane, Tropical Storm Gordon, and Typhoon Mangkhut, $476,755,000, to remain available until September 30, 2023: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.
 ENVIRONMENTAL COMPLIANCE AND RESTORATIONFor an additional amount for Environmental Compliance and Restoration for necessary expenses related to the consequences of Hurricanes Michael and Florence, $2,000,000, to remain available until September 30, 2023: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.
				VIDEPARTMENT OF THE INTERIOR
 The following sums in this title are appropriated, out of any money in the Treasury not otherwise appropriated, for the fiscal year ending September 30, 2019, and for other purposes, namely:
				United states fish and wildlife service
 CONSTRUCTIONFor an additional amount for Construction for necessary expenses related to the consequences of Hurricanes Florence, Lane, and Michael, flooding associated with major declared disaster DR–4365, and calendar year 2018 earthquakes, $82,400,000, to remain available until expended: Provided, That of the amount provided under this heading $50,000,000 shall be used to restore and rebuild national wildlife refuges and increase the resiliency and capacity of coastal habitat and infrastructure to withstand storms and reduce the amount of damage caused by storms: Provided further, That such amount is designated by Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 901(b)(2)(A)(i)).
				National park service
 HISTORIC PRESERVATION FUNDFor an additional amount for the Historic Preservation Fund for necessary expenses related to the consequences of Hurricanes Florence and Michael and Typhoon Yutu, $50,000,000, to remain available until September 30, 2022, including costs to States and territories necessary to complete compliance activities required by section 306108 of title 54, United States Code, and costs to administer the historic preservation program: Provided, That grants shall only be available for areas that have received a major disaster declaration pursuant to the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.): Provided further, That individual grants shall not be subject to a non-Federal matching requirement: Provided further, That such amount is designated by Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 901(b)(2)(A)(i)).
 CONSTRUCTIONFor an additional amount for Construction for necessary expenses related to the consequences of Hurricanes Florence and Michael, Typhoons Yutu and Mangkhut, and calendar year 2018 wildfires, earthquakes, and volcanic eruptions, $78,000,000, to remain available until expended: Provided, That such amount is designated by Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 901(b)(2)(A)(i)).
				United states geological survey
 SURVEYS, INVESTIGATIONS, AND RESEARCHFor an additional amount for Surveys, Investigations, and Research for necessary expenses related to the consequences of Hurricanes Florence and Michael and calendar year 2018 wildfires, earthquake damage associated with emergency declaration EM–3410 and in those areas impacted by a major disaster declared pursuant to the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.) with respect to calendar year 2018 wildfires or volcanic eruptions, $98,500,000, to remain available until expended: Provided, That of the amount provided under this heading, $72,310,000 shall be used for costs related to the repair and replacement of equipment and facilities damaged by disasters in 2018: Provided further, That, not later than 90 days after the date of enactment of this Act, the Director of the United States Geological Survey shall submit to the Committees on Appropriations of the House of Representatives and the Senate a report that describes the potential options to replace the facilities damaged by the 2018 volcano disaster and provide cost estimates and a description of how the United States Geological Survey will provide direct access for monitoring volcanic activity and the potential threat to at-risk communities: Provided further, That such amount is designated by Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 901(b)(2)(A)(i)).
				Departmental Offices
				Insular affairs
 ASSISTANCE TO TERRITORIESFor an additional amount for Technical Assistance for financial management expenses related to the consequences of Typhoon Yutu, $2,000,000, to remain available until expended: Provided, That such amount is designated by Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 901(b)(2)(A)(i)).
				Office of inspector general
 SALARIES AND EXPENSESFor an additional amount for Salaries and Expenses for necessary expenses related to the consequences of major disasters declared pursuant to the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.) in 2018, $1,000,000, to remain available until expended: Provided, That such amount is designated by Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 901(b)(2)(A)(i)).
				ENVIRONMENTAL PROTECTION AGENCY
 Science and technologyFor an additional amount for Science and Technology for necessary expenses related to improving preparedness of the water sector, $600,000, to remain available until expended: Provided, That such amount is designated by Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 901(b)(2)(A)(i)).
 Leaking underground storage tank trust fund programFor an additional amount for Leaking Underground Storage Tank Fund for necessary expenses related to the consequences of Hurricanes Florence and Michael, calendar year 2018 earthquakes, and Typhoon Yutu, $1,500,000, to remain available until expended: Provided, That such amount is designated by Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 901(b)(2)(A)(i)).
 State and tribal assistance grantsFor additional amounts for State and Tribal Assistance Grants for necessary expenses related to the consequences of Hurricanes Florence and Michael and calendar year 2018 earthquakes for the hazardous waste financial assistance grants program, $1,500,000, to remain available until expended; for necessary expenses related to the consequences of Typhoon Yutu for the hazardous waste financial assistance grants program and for other solid waste management activities, $56,000,000, to remain available until expended, provided that none of the funds shall be subject to section 3011(b) of the Solid Waste Disposal Act (42 U.S.C. 6931(b)); and for grants under section 106 of the Federal Water Pollution Control Act (33 U.S.C. 1256), $5,000,000, to remain available until expended, to address impacts of Hurricane Florence, Hurricane Michael, Typhoon Yutu, and calendar year 2018 wildfires, notwithstanding subsections (b), (e), and (f), of that section (33 U.S.C. 1256): Provided, That such amounts are designated by Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 901(b)(2)(A)(i)).
 For an additional amount for State and Tribal Assistance Grants, $349,400,000, to remain available until expended, of which $53,300,000 shall be for capitalization grants for State water pollution control revolving funds established under title VI of the Federal Water Pollution Control Act (33 U.S.C. 1381 et seq.), and of which $296,100,000 shall be for capitalization grants for State drinking water treatment revolving loan funds established under section 1452 of the Safe Drinking Water Act (42 U.S.C. 300j–12): Provided, That notwithstanding section 604(a) of the Federal Water Pollution Control Act (33 U.S.C. 1384(a)) and section 1452(a)(1)(D) of the Safe Drinking Water Act (42 U.S.C. 300j–12(a)(1)(D)), funds appropriated herein shall be provided to States in Environmental Protection Agency Regions 4, 9, and 10 in amounts determined by the Administrator of the Environmental Protection Agency for wastewater treatment works and drinking water facilities impacted by Hurricanes Florence and Michael, Typhoon Yutu, and calendar year 2018 wildfires and earthquakes: Provided further, That notwithstanding the requirements of section 603(i) of the Federal Water Pollution Control Act (33 U.S.C. 1383(i)) and section 1452(d) of the Safe Drinking Water Act (42 U.S.C. 300j–12(d)), for the funds appropriated herein, each State shall use not less than 20 percent but not more than 30 percent amount of the capitalization grants to provide additional subsidization to eligible recipients in the form of forgiveness of principal, negative interest loans or grants, or any combination of the forms: Provided further, That the Administrator of the Environmental Protection Agency shall retain $10,400,000 of the funds appropriated herein for grants for drinking water facilities and waste water treatment plants impacted by Typhoon Yutu: Provided further, That the funds appropriated herein shall be used for eligible projects, the purpose of which is to reduce flood or fire damage risk and vulnerability or to enhance resiliency to rapid hydrologic change or natural disaster at treatment works as defined by section 212 of the Federal Water Pollution Control Act (33 U.S.C. 1292) or any eligible facilities under section 1452 of the Safe Drinking Water Act (42 U.S.C. 300j–12), and for other eligible tasks at such treatment works or facilities necessary to further such purposes: Provided further, That the Administrator of the Environmental Protection Agency may retain up to $1,000,000 of the funds appropriated herein for management and oversight: Provided further, That such amount is designated by Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 901(b)(2)(A)(i)).
				RELATED AGENCIES
				DEPARTMENT OF AGRICULTURE
				Forest service
 FOREST AND RANGELAND RESEARCHFor an additional amount for Forest and Rangeland Research for necessary expenses related to the consequences of Hurricanes Florence and Michael and the calendar year 2018 wildfires, $1,000,000, to remain available until expended for the forest inventory and analysis program: Provided, That such amount is designated by Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 901(b)(2)(A)(i)).
 STATE AND PRIVATE FORESTRYFor an additional amount for State and Private Forestry for necessary expenses related to the consequences of Hurricanes Florence and Michael and the calendar year 2018 wildfires, $12,000,000, to remain available until expended: Provided, That such amount is designated by Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 901(b)(2)(A)(i)).
 NATIONAL FOREST SYSTEMFor an additional amount for National Forest System for necessary expenses related to the consequences of Hurricanes Florence and Michael and the calendar year 2018 wildfires, $84,960,000, to remain available until expended: Provided, That of the amount provided under this heading $21,000,000 shall be used for hazardous fuels management activities: Provided further, That such amount is designated by Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 901(b)(2)(A)(i)).
 CAPITAL IMPROVEMENT AND MAINTENANCEFor an additional amount for Capital Improvement and Maintenance for necessary expenses related to the consequences of Hurricanes Florence and Michael and the calendar year 2018 wildfires, $36,040,000, to remain available until expended: Provided, That such amount is designated by Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 901(b)(2)(A)(i)).
				WILDLAND FIRE MANAGEMENT
 (including transfer of funds)For an additional amount for Wildland Fire Management, $720,271,000, to remain available through September 30, 2022, for urgent wildland fire suppression operations: Provided, That the amounts provided under this heading shall be solely available to be transferred to and merged with other appropriations accounts from which funds were previously transferred for wildland fire suppression in fiscal year 2018 to fully repay those amounts: Provided further, That such amount is designated by Congress as an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 901(b)(2)(A)(i)).
				DEPARTMENT OF HEALTH AND HUMAN SERVICES
				National institutes of health
 NATIONAL INSTITUTE OF ENVIRONMENTAL HEALTH SCIENCESFor an additional amount for National Institute of Environmental Health Sciences for necessary expenses in carrying out activities under section 311(a) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9660(a)) and section 126(g) of the Superfund Amendments and Reauthorization Act of 1986 (42 U.S.C. 9660a) related to the consequences of major disasters declared pursuant to the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.) in 2018, $1,000,000, to remain available until expended: Provided, That such amount is designated by Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 901(b)(2)(A)(i)).
				GENERAL PROVISION—THIS TITLE
 601.Not later than 45 days after the date of enactment of this Act, the agencies receiving funds appropriated by this title shall provide a detailed operating plan of anticipated uses of funds made available in this title by State and territory and by program, project, and activity, to the Committees on Appropriations of the House of Representatives and the Senate: Provided, That no such funds shall be obligated before the operating plans are provided to the Committees on Appropriations of the House of Representatives and the Senate: Provided further, That the operating plans shall be updated, including obligations to date, and submitted to the Committees on Appropriations of the House of Representatives and the Senate every 60 days thereafter until all such funds are expended by the applicable agency.
			VIIDEPARTMENT OF LABOR
 The following sums in this title are appropriated, out of any money in the Treasury not otherwise appropriated, for the fiscal year ending September 30, 2019, and for other purposes, namely:
				Employment and training administration
				TRAINING AND EMPLOYMENT SERVICES
 (Including Transfer of Funds)For an additional amount for Training and Employment Services, $50,000,000, for the dislocated workers assistance national reserve for necessary expenses directly related to the consequences of Hurricanes Florence and Michael, Typhoon Mangkhut, Super Typhoon Yutu, wildfires, and earthquakes occurring in 2018 (referred to under this heading as covered disaster or emergency), to remain available through September 30, 2020: Provided, That the Secretary of Labor may transfer up to $1,000,000 of such funds to any other Department of Labor account for reconstruction and recovery needs, including worker protection activities: Provided further, That these sums may be used to replace grant funds previously obligated to the impacted areas: Provided further, That of the amount provided, up to $500,000, to remain available until expended, shall be transferred to Office of Inspector General for oversight of activities responding to such covered disaster or emergency: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.
				DEPARTMENT OF HEALTH AND HUMAN SERVICES
				Administration for children and families
 PAYMENTS TO STATES FOR THE CHILD CARE AND DEVELOPMENT BLOCK GRANTFor an additional amount for Payments to States for the Child Care and Development Block Grant, $30,000,000, to remain available through September 30, 2021, for necessary expenses directly related to the consequences of Hurricanes Florence and Michael, Typhoon Mangkhut, Super Typhoon Yutu, wildfires, and earthquakes occurring in 2018 in those areas for which a major disaster or emergency has been declared under section 401 or 501 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170 and 5191): Provided, That the Secretary shall allocate such funds based on assessed need notwithstanding sections 658J and 658O of the Child Care and Development Block Grant Act of 1990: Provided further, That such funds may be used for costs of renovating, repairing, or rebuilding child care facilities without regard to section 658F(b) or 658G of such Act and with amounts allocated for such purposes excluded from the calculation of percentages under subsection 658E(c)(3) of such Act: Provided further, That notwithstanding section 658J(c) of such Act, funds allotted to a State and used for renovating, repairing, or rebuilding child care facilities may be obligated by the State in that fiscal year or the succeeding three fiscal years: Provided further, That Federal interest provisions will not apply to the renovation or rebuilding of privately owned family child care homes, and the Secretary shall develop parameters on the use of funds for family child care homes: Provided further, That the Secretary shall not retain Federal interest after a period of 10 years in any facility renovated, repaired, or rebuilt with funds appropriated under this paragraph: Provided further, That funds appropriated in this paragraph shall not be available for costs that are reimbursed by the Federal Emergency Management Agency, under a contract for insurance, or by self-insurance: Provided further, That obligations incurred for the purposes provided herein prior to the date of enactment of this Act may be charged to funds appropriated under this heading: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.
 CHILDREN AND FAMILIES SERVICES PROGRAMSFor an additional amount for Children and Families Services Programs, $90,000,000, to remain available through September 30, 2021, for necessary expenses directly related to the consequences of Hurricanes Florence and Michael, Typhoon Mangkhut, Super Typhoon Yutu, wildfires, and earthquakes occurring in 2018 in those areas for which a major disaster or emergency has been declared under section 401 or 501 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170 and 5191): Provided, That $55,000,000 shall be for Head Start programs, including making payments under the Head Start Act: Provided further, That none of the funds provided in the previous proviso shall be included in the calculation of the base grant in subsequent fiscal years, as such term is defined in section 640(a)(7)(A), 641A(h)(1)(B), or 645(d)(3) of the Head Start Act: Provided further, That funds provided in the second previous proviso are not subject to the allocation requirements of section 640(a) of the Head Start Act: Provided further, That $5,000,000 shall be for payments to States, territories, and tribes for activities authorized under subpart 1 of part B of title IV of the Social Security Act, with such funds allocated based on assessed need notwithstanding section 423 of such Act and paid without regard to percentage limitations in subsections (a) or (e) in section 424 of such Act: Provided further, That $25,000,000 shall be for payments to States, territories, and tribes authorized under the Community Services Block Grant Act, with such funds allocated based on assessed need notwithstanding sections 674(b), 675A, and 675B of such Act: Provided further, That notwithstanding section 676(b)(8) of the Community Services Block Grant Act, each State, territory, or tribe may allocate funds to eligible entities based on assessed need: Provided further, That funds appropriated in this paragraph shall not be available for costs that are reimbursed by the Federal Emergency Management Agency, under a contract for insurance, or by self-insurance: Provided further, That up to $5,000,000, to remain available until expended, shall be available for Federal administrative expenses: Provided further, That obligations incurred for the purposes provided herein prior to the date of enactment of this Act may be charged to funds appropriated under this heading: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.
				Office of the secretary
				PUBLIC HEALTH AND SOCIAL SERVICES EMERGENCY FUND
 (INCLUDING TRANSFERS OF FUNDS)For an additional amount for the Public Health and Social Services Emergency Fund, $201,000,000, to remain available through September 30, 2020, for necessary expenses directly related to the consequences of Hurricanes Florence and Michael, Typhoon Mangkhut, Super Typhoon Yutu, wildfires, and earthquakes occurring in 2018 in those areas for which a major disaster or emergency has been declared under section 401 or 501 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170 and 5191) (referred to under this heading as covered disaster or emergency), including activities authorized under section 319(a) of the Public Health Service Act (referred to in this Act as the PHS Act): Provided, That of the amount provided, $80,000,000 shall be transferred to Health Resources and Services Administration—Primary Health Care for expenses directly related to a covered disaster or emergency for disaster response and recovery, for the Health Centers Program under section 330 of the PHS Act, including alteration, renovation, construction, equipment, and other capital improvement costs as necessary to meet the needs of areas affected by a covered disaster or emergency: Provided further, That the time limitation in section 330(e)(3) of the PHS Act shall not apply to funds made available under the preceding proviso: Provided further, That of the amount provided, not less than $20,000,000 shall be transferred to Centers for Disease Control and Prevention—CDC-Wide Activities and Program Support for response, recovery, mitigation, and other expenses directly related to a covered disaster or emergency: Provided further, That of the amount provided, not less than $100,000,000 shall be transferred to Substance Abuse and Mental Health Services Administration—Health Surveillance and Program Support” for grants, contracts, and cooperative agreements for behavioral health treatment, treatment of substance use disorders, crisis counseling, and other related helplines, and for other similar programs to provide support to individuals impacted by a covered disaster or emergency: Provided further, That of the amount provided, up to $1,000,000, to remain available until expended, shall be transferred to ‘‘Office of the Secretary—Office of Inspector General for oversight of activities responding to such covered disasters or emergencies: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.
				DEPARTMENT OF EDUCATION
				HURRICANE EDUCATION RECOVERY
 (Including Transfer of Funds)For an additional amount for Hurricane Education Recovery for necessary expenses related to the consequences of Hurricanes Florence and Michael, Typhoon Mangkhut, Super Typhoon Yutu, wildfires, earthquakes, and volcanic eruptions occurring in 2018 in those areas for which a major disaster or emergency has been declared under section 401 or 501 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170 and 5191) (referred to under this heading as covered disaster or emergency), $165,000,000, to remain available through September 30, 2020, for assisting in meeting the educational needs of individuals affected by a covered disaster or emergency: Provided, That such assistance may be provided through any of the programs authorized under this heading in title VIII of subdivision 1 of division B of Public Law 115–123 (as amended by Public Law 115–141), as determined by the Secretary of Education, and subject to the terms and conditions that applied to those programs, except that references to dates and school years in Public Law 115–123 shall be deemed to be the corresponding dates and school years for the covered disaster or emergency: Provided further, That the Secretary of Education may determine the amounts to be used for each such program and shall notify the Committees on Appropriations of the House of Representatives and the Senate of these amounts not later than 7 days prior to obligation: Provided further, That $2,000,000 of the funds made available under this heading, to remain available until expended, shall be transferred to the Office of the Inspector General of the Department of Education for oversight of activities supported with funds appropriated under this heading, and up to $1,000,000 of the funds made available under this heading shall be for program administration: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.
				GENERAL PROVISIONS—THIS TITLE
 701.Not later than 30 days after enactment of this Act, the Secretaries of Labor, Health and Human Services, and Education shall provide a detailed spend plan of anticipated uses of funds made available in this title, including estimated personnel and administrative costs, to the Committees on Appropriations: Provided, That such plans shall be updated and submitted to the Committees on Appropriations every 60 days until all funds are expended or expire.
			VIIILEGISLATIVE BRANCH
 The following sums in this title are appropriated, out of any money in the Treasury not otherwise appropriated, for the fiscal year ending September 30, 2019, and for other purposes, namely:
				Government accountability office
 SALARIES AND EXPENSESFor an additional amount for Salaries and Expenses, $10,000,000, to remain available until expended, for audits and investigations related to Hurricanes Florence, Lane, and Michael, Typhoons Yutu and Mangkhut, the calendar year 2018 wildfires, earthquakes, and volcano eruptions, and other disasters declared pursuant to the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.): Provided, That, not later than 90 days after the date of enactment of this Act, the Government Accountability Office shall submit to the Committees on Appropriations of the House of Representatives and the Senate a spend plan specifying funding estimates for audits and investigations of any such declared disasters occurring in 2018 and identifying funding estimates or carryover balances, if any, that may be available for audits and investigations of any other such declared disasters: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.
				IXDEPARTMENT OF DEFENSE
 The following sums in this title are appropriated, out of any money in the Treasury not otherwise appropriated, for the fiscal year ending September 30, 2019, and for other purposes, namely:
 Military Construction, Navy and Marine CorpsFor an additional amount for Military Construction, Navy and Marine Corps, $115,000,000, to remain available until September 30, 2023, for planning and design related to the consequences of Hurricanes Florence and Michael on Navy and Marine Corps installations:  Provided, That none of the funds shall be available for obligation until the Committees on Appropriations of the House of Representatives and the Senate receive a master plan for the installations and a form 1391 for each specific project: Provided further, That, not later than 60 days after enactment of this Act, the Secretary of the Navy, or his designee, shall submit to the Committees on Appropriations of the House of Representatives and the Senate a detailed expenditure plan for funds provided under this heading: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.
 Military Construction, Air ForceFor an additional amount for Military Construction, Air Force, $700,000,000, to remain available until September 30, 2023, for planning and design, and construction expenses related to the consequences of Hurricane Michael:  Provided, That none of the funds shall be available for obligation until the Committees on Appropriations of the House of Representatives and the Senate receive a basing plan and future mission requirements for installations significantly damaged by Hurricane Michael: Provided further, That, not later than 60 days after enactment of this Act, the Secretary of the Air Force, or his designee, shall submit to the Committees on Appropriations of the House of Representatives and the Senate a detailed expenditure plan for funds provided under this heading: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.
 Military construction, army national guardFor an additional amount for Military Construction, Army National Guard, $42,400,000, to remain available until September 30, 2023, for necessary expenses related to the consequences of Hurricanes Florence and Michael: Provided, That none of the funds shall be available for obligation until the Committees on Appropriations of the House of Representatives and the Senate receive form 1391 for each specific request: Provided further, That, not later than 60 days after enactment of this Act, the Director of the Army National Guard, or his designee, shall submit to the Committees on Appropriations of the House of Representatives and the Senate a detailed expenditure plan for funds provided under this heading: Provided further, That such funds may be obligated or expended for planning and design and military construction projects not otherwise authorized by law: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.
				DEPARTMENT OF VETERANS AFFAIRS 
				Veterans Health Administration
				medical facilities
				(including transfer of funds)
 For an additional amount for Medical Facilities, $3,000,000, to remain available until September 30, 2023, for necessary expenses related to the consequences of Hurricanes Florence and Michael and Typhoons Mangkhut and Yutu: Provided, That the Secretary of Veterans Affairs, upon determination that such action is necessary to address needs as a result of the consequences of Hurricanes Florence and Michael and Typhoons Mangkhut and Yutu, may transfer such funds to any discretionary account of the Department of Veterans Affairs: Provided further, That before a transfer may take place, the Secretary of Veterans Affairs shall submit notice thereof to the Committees on Appropriations of the House of Representatives and the Senate: Provided further, That none of these funds shall be available for obligation until the Secretary of Veterans Affairs submits to the Committees on Appropriations of the House of Representatives and the Senate a detailed expenditure plan for funds provided under this heading: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.
				XDEPARTMENT OF TRANSPORTATION 
 The following sums in this title are appropriated, out of any money in the Treasury not otherwise appropriated, for the fiscal year ending September 30, 2019, and for other purposes, namely:
				Federal Transit Administration
 public transportation emergency relief programFor an additional amount for the Public Transportation Emergency Relief Program as authorized under section 5324 of title 49, United States Code, $10,542,000 to remain available until expended, for transit systems affected by major declared disasters occurring in calendar year 2018: Provided, That not more than three-quarters of 1 percent of the funds for public transportation emergency relief shall be available for administrative expenses and ongoing program management oversight as authorized under sections 5334 and 5338(f)(2) of such title and shall be in addition to any other appropriations for such purpose: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.
				Federal Aviation Administration
				operations
 (airport and airway trust fund)Of the amounts made available for Federal Aviation Administration—Operations in division B of the Bipartisan Budget Act of 2018 (Public Law 115–123), up to $18,000,000 shall also be available for necessary expenses related to the consequences of major declared disasters occurring in calendar year 2018: Provided, That amounts repurposed under this heading that were previously designated by the Congress as an emergency requirement pursuant to the Balanced Budget and Emergency Deficit Control Act of 1985 are designated by the Congress as an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.
				Federal Highway Administration
 emergency relief programFor an additional amount for the Emergency Relief Program as authorized under section 125 of title 23, United States Code, $1,650,000,000, to remain available until expended: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.
				DEPARTMENT OF HOUSING AND URBAN DEVELOPMENT
				Community Planning and Development
				community development fund
 (including transfers of funds)For an additional amount for Community Development Fund, $1,060,000,000, to remain available until expended, for necessary expenses for activities authorized under title I of the Housing and Community Development Act of 1974 (42 U.S.C. 5301 et seq.) related to disaster relief, long-term recovery, restoration of infrastructure and housing, economic revitalization, and mitigation in the most impacted and distressed areas resulting from a major disaster that occurred in 2018 pursuant to the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.): Provided, That funds shall be awarded directly to the State, unit of general local government, or Indian tribe (as such term is defined in section 102 of the Housing and Community Development Act of 1974) at the discretion of the Secretary: Provided further, That any funds made available under this heading and under the same heading in Public Law 115–254 that remain available, after the funds under such headings have been allocated for necessary expenses for activities authorized under such headings, shall be allocated to grantees, for mitigation activities in the most impacted and distressed areas resulting from a major disaster that occurred in 2018: Provided further, That such allocations shall be made in the same proportion that the amount of funds each grantee received under this Act and the same heading in division I of Public Law 115–254 bears to the amount of all funds provided to all grantees that received allocations for disasters that occurred in 2018: Provided further, That of the amounts made available under the text preceding the first proviso under this heading and under the same heading in Public Law 115–254, the Secretary shall allocate to all such grantees an aggregate amount not less than 33 percent of the sum of such amounts of funds within 120 days after the enactment of this Act based on the best available data, and shall allocate no less than 100 percent of such funds by no later than 180 days after the enactment of this Act: Provided further, That the Secretary shall not prohibit the use of funds made available under this heading and the same heading in Public Law 115–254 for non-Federal share as authorized by section 105(a)(9) of the Housing and Community Development Act of 1974 (42 U.S.C. 5305(a)(9)): Provided further, That of the amounts made available under this heading, grantees may establish grant programs to assist small businesses for working capital purposes to aid in recovery: Provided further, That as a condition of making any grant, the Secretary shall certify in advance that such grantee has in place proficient financial controls and procurement processes and has established adequate procedures to prevent any duplication of benefits as defined by section 312 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5155), to ensure timely expenditure of funds, to maintain comprehensive websites regarding all disaster recovery activities assisted with these funds, and to detect and prevent waste, fraud, and abuse of funds: Provided further, That with respect to any such duplication of benefits, the Secretary shall act in accordance with section 1210 of Public Law 115–254 (132 Stat. 3442) and section 312 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5155): Provided further, That the Secretary shall require grantees to maintain on a public website information containing common reporting criteria established by the Department that permits individuals and entities awaiting assistance and the general public to see how all grant funds are used, including copies of all relevant procurement documents, grantee administrative contracts and details of ongoing procurement processes, as determined by the Secretary: Provided further, That prior to the obligation of funds a grantee shall submit a plan to the Secretary for approval detailing the proposed use of all funds, including criteria for eligibility and how the use of these funds will address long-term recovery and restoration of infrastructure and housing, economic revitalization, and mitigation in the most impacted and distressed areas: Provided further, That such funds may not be used for activities reimbursed by, or for which funds have been made available by, the Federal Emergency Management Agency or the Army Corps of Engineers, in excess of the authorized amount of the project or its components: Provided further, That funds allocated under this heading shall not be considered relevant to the non-disaster formula allocations made pursuant to section 106 of the Housing and Community Development Act of 1974 (42 U.S.C. 5306): Provided further, That a State, unit of general local government, or Indian tribe may use up to 5 percent of its allocation for administrative costs: Provided further, That the first proviso under this heading in the Supplemental Appropriations for Disaster Relief Requirements Act, 2018 (division I of Public Law 115–254) is amended by striking State or unit of general local government and inserting State, unit of general local government, or Indian tribe (as such term is defined in section 102 of the Housing and Community Development Act of 1974 (42 U.S.C. 5302)): Provided further, That the sixth proviso under this heading in the Supplemental Appropriations for Disaster Relief Requirements Act, 2018 (division I of Public Law 115–254) is amended by striking State or subdivision thereof and inserting State, unit of general local government, or Indian tribe (as such term is defined in section 102 of the Housing and Community Development Act of 1974 (42 U.S.C. 5302)): Provided further, That in administering the funds under this heading, the Secretary of Housing and Urban Development may waive, or specify alternative requirements for, any provision of any statute or regulation that the Secretary administers in connection with the obligation by the Secretary or the use by the recipient of these funds (except for requirements related to fair housing, nondiscrimination, labor standards, and the environment), if the Secretary finds that good cause exists for the waiver or alternative requirement and such waiver or alternative requirement would not be inconsistent with the overall purpose of title I of the Housing and Community Development Act of 1974: Provided further, That, notwithstanding the preceding proviso, recipients of funds provided under this heading that use such funds to supplement Federal assistance provided under section 402, 403, 404, 406, 407, 408 (c)(4), or 502 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.) may adopt, without review or public comment, any environmental review, approval, or permit performed by a Federal agency, and such adoption shall satisfy the responsibilities of the recipient with respect to such environmental review, approval or permit: Provided further, That, notwithstanding section 104(g)(2) of the Housing and Community Development Act of 1974 (42 U.S.C. 5304(g)(2)), the Secretary may, upon receipt of a request for release of funds and certification, immediately approve the release of funds for an activity or project assisted under this heading if the recipient has adopted an environmental review, approval or permit under the preceding proviso or the activity or project is categorically excluded from review under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.): Provided further, That the Secretary shall publish via notice in the Federal Register any waiver, or alternative requirement, to any statute or regulation that the Secretary administers pursuant to title I of the Housing and Community Development Act of 1974 no later than 5 days before the effective date of such waiver or alternative requirement: Provided further, That of the amounts made available under this heading, up to $5,000,000 shall be made available for capacity building and technical assistance, including assistance on contracting and procurement processes, to support States, units of general local government, or Indian tribes (and their subrecipients) that receive allocations pursuant to this heading, received disaster recovery allocations under the same heading in Public Law 115–254, or may receive similar allocations for disaster recovery in future appropriations Acts: Provided further, That of the amounts made available under this heading and under the same heading in Public Law 115–254, up to $2,500,000 shall be transferred, in aggregate, to Department of Housing and Urban Development—Program Office Salaries and Expenses—Community Planning and Development for necessary costs, including information technology costs, of administering and overseeing the obligation and expenditure of amounts under this heading: Provided further, That the amount specified in the preceding proviso shall be combined with funds appropriated under the same heading and for the same purpose in Public Law 115–254 and the aggregate of such amounts shall be available for any of the same such purposes specified under this heading or the same heading in Public Law 115–254 without limitation: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.
				GENERAL PROVISION—THIS TITLE
 1001.(a)Amounts previously made available for activities authorized under title I of the Housing and Community Development Act of 1974 (42 U.S.C. 5301 et seq.) related to disaster relief, long-term recovery, restoration of infrastructure and housing, economic revitalization, and mitigation in the most impacted and distressed areas resulting from a major disaster, including funds provided under section 145 of division C of Public Law 114–223, section 192 of division C of Public Law 114–223 (as added by section 101(3) of division A of Public Law 114–254), section 421 of division K of Public Law 115–31, and any mitigation funding provided under the heading Department of Housing and Urban Development—Community Planning and Development—Community Development Fund of Public Law 115–123, that were allocated in response to Hurricane Matthew, may be used interchangeably and without limitation for the same activities in the most impacted and distressed areas related to Hurricane Florence. In addition, any funds provided under the heading Department of Housing and Urban Development—Community Planning and Development—Community Development Fund in this Act or in division I of Public Law 115–254 that are allocated in response to Hurricane Florence may be used interchangeably and without limitation for the same activities in the most impacted and distressed areas related to Hurricane Matthew. Until HUD publishes the Federal Register Notice implementing this provision, grantees may submit for HUD approval revised plans for the use of funds related to Hurricane Matthew that expand the eligible beneficiaries of existing programs contained in such previously approved plans to include those impacted by Hurricane Florence. Approval of any such revised plans shall include the execution of revised grant terms and conditions as necessary. Once the implementing Notice is published, any additional action plan revisions shall follow the requirements contained therein.
 (b)Amounts made available for administrative costs for activities authorized under title I of the Housing and Community Development Act of 1974 (42 U.S.C. 5301 et seq.) related to disaster relief, long-term recovery, restoration of infrastructure and housing, economic revitalization, and mitigation in the most impacted and distressed areas under this Act or any future Act, and amounts previously provided under section 420 of division L of Public Law 114–113, section 145 of division C of Public Law 114–223, section 192 of division C of Public Law 114–223 (as added by section 101(3) of division A of Public Law 114–254), section 421 of division K of Public Law 115–31, and under the heading Department of Housing and Urban Development—Community Planning and Development—Community Development Fund of division B of Public Law 115–56, Public Law 115–123, and Public Law 115–254, shall be available for eligible administrative costs of the grantee related to any disaster relief funding identified in this subsection without regard to the particular disaster appropriation from which such funds originated.
 (c)The additional uses pursuant to this section for amounts that were previously designated by the Congress, respectively, as an emergency requirement or as being for disaster relief pursuant to the Balanced Budget and Emergency Deficit Control Act are designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985 or as being for disaster relief pursuant to section 251(b)(2)(D) of the Balanced Budget and Emergency Deficit Control Act of 1985.
				XIGENERAL PROVISIONS
 1101.Each amount appropriated or made available by this Act is in addition to amounts otherwise appropriated for the fiscal year involved.
 1102.No part of any appropriation contained in this Act shall remain available for obligation beyond the current fiscal year unless expressly so provided herein.
 1103.Unless otherwise provided for by this Act, the additional amounts appropriated by this Act to appropriations accounts shall be available under the authorities and conditions applicable to such appropriations accounts for fiscal year 2019.
 1104.Each amount designated in this Act by Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 901(b)(2)(A)(i)) shall be available (or rescinded or transferred, if applicable) only if the President subsequently so designates all such amounts and transmits such designations to the Congress.
 1105.For purposes of this Act, the consequences or impacts of any hurricane shall include damages caused by the storm at any time during the entirety of its duration as a cyclone, as defined by the National Hurricane Center.
 1106.Any amount appropriated by this Act, designated by Congress as an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 901(b)(2)(A)(i)) and subsequently so designated by the President, and transferred pursuant to transfer authorities provided by this Act shall retain such designation.
			
